Merrick, J.
1. It is insisted for the defendant that the presiding judge erred in instructing the jury that if they were satisfied that Mrs. Thayer left her husband’s house with his express or implied consent, he was bound to go or send for her to return; and that if she remained away with his consent, he was liable to pay the plaintiff for necessaries furnished to her for her support. So far as these instructions relate to the supposed or real duty of the defendant to go or send for his wife, they were evidently induced by the facts developed upon the trial, and especially those in relation to the causes which prevailed upon the defendant’s wife to leave bis house, and the circumstances under which she left it.
But this is really unimportant, since in the sentence next following the remarks of the presiding judge upon this subject, *175the extent of the liability of the defendant was carefully and accurately defined, and just limitations were prescribed as to the right of the plaintiff to recover. He could recover for necessaries furnished for the support of the wife, if, at the time they were supplied, she was absent from her husband’s house with his consent. This is consonant to the rule laid down in all the authorities. Thus it is said by Chancellor Kent: “ If the husband abandons his wife or they separate by consent, without any provision for her maintenance, or if he sends her away, he is liable for her necessaries; and he sends credit with her to that extent.” 2 Kent Com. (6th ed.) 146. “ In like manner, if the husband and wife mutually consent to live apart, she has a right to bind him, by contracting for her reasonable and necessary expenses, as long as the consent continues.” Smith on Con. 289. If they separate by consent, the husband is liable for reasonable maintenance of his wife until his consent is revoked, unless she has a competent provision from him, or from some fund of her own; and the burden of proof is on him, if he would exonerate himself from liability, to show that she has such fund. Emmett v. Norton, 8 Car. & P. 506. Dixon v. Hurrell, 8 Car. & P. 717. Rumney v. Keyes, 7 N. H. 571. The principle thus asserted does not appear to be anywhere denied. It is recognized in several of the authorities referred to by the defendant, particularly in the cases of Houliston v. Smyth, 3 Bing. 127, and Atkins v. Curwood, 7 Car. & P. 756; and as the instructions given to the jury were in conformity to it, they afford the defendant no just ground of exception.
2. The objection that, for the expense incurred in procuring the attendance and services of the physician, no action can be maintained by the plaintiff, is founded upon a misapprehension of fact in relation to the person with whom the contract was made. Undoubtedly, if the physician had been employed by the wife on her husband’s credit, they would be the only persons who could properly be made parties to an action, the object of which was the recovery of compensation for services rendered. But that was not the contract. The jury have found, under the accurate rule prescribed for their guidance, that the plaintiff, at the *176request of Mrs. Thayer, procured and furnished, at his own coat and charge, the medical advice and assistance which her situation required. If the physician’s bill had not been voluntarily paid, it might have been recovered by him. But it was paid by the plaintiff, and the payment gave him a right to call on the defendant for a similar amount, as an item of expense necessarily incurred in the maintenance of his wife.
3. In another branch of the case, and for the purpose of show ing that she was justified in leaving his house on account of his gross misconduct towards her, which, under the issue to be tried, was properly made one of the subjects of inquiry, the plaintiff was permitted to give evidence of the manner in which, in her presence, the defendant ordered his wife’s son out of the house, and of the harsh language then used towards him. As one of a series of acts of vexation and annoyance, perpetually occurring, by which her residence with him was made at first uncomfortable and at last insupportable, the conduct of the defendant on this occasion was a fit matter to be laid before the jury, as having some tendency to establish the fact of gross ill treatment, which the plaintiff was attempting, and had a right, to prove in the case. Of itself, it may be thought to be of very little importance ; but the jury would judge of the weight to be attached to it; while the court had only to determine whether it was proper to be considered at all.
4. Objection is taken by the defendant to the cross-examination of one of his witnesses, which was allowed by the court. Considering the relation in which the witness stood to the party, that there was a family difficulty, and that it is perfectly natural, and in accordance with all experience, that testimony given under such circumstances is liable to be affected by a prevailing bias, or by some inveterate prejudice, of the force of which the witness may not himself be fully sensible, we cannot say that the presiding judge erred in suffering the inquiry to take too broad a range. There are no positive and fixed limits to a cross-examination. Matters wholly irrelevant are of course to be excluded; but, subject to that rule, much must be left to the judgment and discretion of the court under whose suoervision *177the trial takes place. The conveyance of property from the defendant to his son, the circumstances under which it took place, the influence it would be likely to produce upon his mind, and the general relations subsisting between them, might properly, when considered in reference to the whole testimony of the witness, and his own appearance and demeanor while giving it, have some effect upon the degree of credibility which ought to be awarded to him. Under such circumstances, we do not perceive that the discretionary authority of the court, in fixing the limits of a cross-examination, was here exercised injudiciously ; or that the interrogatories proposed to the witness were allowed to extend so far as to afford any just or legal ground of objection to the manner or course of the trial.

Exceptions overruled.